Case 3:21-cv-00372-MHL Document 11-1 Filed 07/26/21 Page 1 of 2 PageID# 126



From: patents3405 <patents3405@gmail.com>
Sent: Friday, June 18, 2021 11:55 AM
To: Tuvia Rotberg <trotberg@tarterkrinsky.com>; emest_tmchan@yahoo.com
Subject: [EXT] Re: Lawsuit filed - Pat. D911,835

Dear Tuvia


Thanks for contact us.


This patent is owned by several stakeholders which include Aukey. we started to sell this
product design patents three years ago. As many as sellers follow to sell this design patents,
we are forced to registered the patent to protect our business. And we are sure that sell on
amazon much early than your clients.
We have a meeting for this issue today, the company is happy to hear what your client
would like to discuss. how many stock that your client have on amazon.


Looking forward to see your reply


Thanks


Dennis




--------- Forwarded Message ---------

From： Tuvia Rotberg <trotberg@tarterkrinsky.com>
Date： 6/16/2021 03:43
To： jinmingbm@163.com <jinmingbm@163.com> 、 emest_tmchan@yahoo.com <emest_tmchan@yahoo.
com>
Subject： Lawsuit filed


Dear Mr. Cheng,

I am writing to inform you that we filed the attached lawsuit to invalidate US Pat. D911,835. The
complaint also contains claims in connection with your unlawful filing of complaints with Amazon.

Note that our client is open to resolving this matter, but time is of the essence.

Please advise.




                                             EXHIBIT A
Case 3:21-cv-00372-MHL Document 11-1 Filed 07/26/21 Page 2 of 2 PageID# 127



Thanks,
Tuvia
              Tuvia Rotberg|Partner
              T: 212-216-1172|F: 212-216-8001
              trotberg@tarterkrinsky.com|Bio
              Tarter Krinsky & Drogin LLP
              1350 Broadway|New York|NY|10018
              www.tarterkrinsky.com|LinkedIn
              COVID-19 RESOURCE CENTER




                                      EXHIBIT A
